DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    HANDEL RAFAEL POLANCO,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-321

                              [June 6, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ilona M. Holmes,
Judge; L.T. Case Nos. 00-10152CF10A and 11-12982CF10A.

  Handel Rafael Polanco, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.